              Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

DYNAENERGETICS EUROPE GMBH, and                   )
DYNAENERGETICS US, INC.,                          )
                                                  )        Civil Action No: 6:21-cv-00084
         Plaintiffs,                              )
                                                  )
         v.                                       )
                                                  )            COMPLAINT
ROCK COMPLETION TOOLS, LLC,                       )     AND DEMAND FOR JURY TRIAL
ROCK FAITHWELL INTERNATIONAL CO.,                 )
LTD., and APT AMERICAN LLC,                       )
                                                  )
         Defendants.
________________________________________

         Plaintiffs DynaEnergetics Europe GmbH and DynaEnergetics US, Inc. (collectively,

“DynaEnergetics”) file this Complaint for patent infringement against Rock Completion Tools,

LLC (“Rock Completion”), Rock Faithwell International Co., Ltd. (“Rock Faithwell”), and APT

American LLC (“APT American”) (collectively “Defendants”), and, in support thereof, allege as

follows:

                                        THE PARTIES

         1.       Plaintiff DynaEnergetics Europe GmbH (“DynaEnergetics Europe”) is a

corporation organized under the laws of Germany, with its headquarters at Kaiserstrasse 3,

53840 Troisdorf, Germany.

         2.       Plaintiff DynaEnergetics US, Inc. (“DynaEnergetics US”) is a corporation

organized under the laws of the State of Colorado, with its headquarters at 2050 W. Sam

Houston Pkwy S., Suite 1750, Houston, TX 77042-3659. DynaEnergetics US has a regular and

established place of business within this District at 3580 HCR 1145 Loop North, Blum, TX

76627.




                                              1
            Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 2 of 15




       3.       Upon information and belief, Defendant Rock Completion is a Texas limited

liability company with a registered address of 10106 Hutton Park Dr., Katy, Texas, 77494.

Defendant Rock Completion may be served with process by serving its registered agent Yanpin

Yang, c/o Law Offices of Yang & Associates, PLLC, at 6689 W. Sam Houston Pkwy S.,

Houston, Texas 77072, or as otherwise authorized under applicable law.

       4.       Upon information and belief, Defendant Rock Faithwell is a corporation

organized under the laws of the Republic of China, having a principal place of business at 488#,

Wanxing Road, East Industrial Park, Xindu District, Chengdu, China.

       5.       Upon information and belief, Defendants Rock Completion and Rock Faithwell

have regular and established places of business throughout Texas and in this District, including

at 1704 S Goode St, Midland, TX, 79701.

       6.       Upon information and belief, Defendant APT American is a Texas limited

liability company with a mailing address of 2514 Colliford Creek Ct., Katy, TX 77494.

Defendant APT American may be served with process by serving its registered agent Steve Li at

10641 Harwin Dr., Suite 510, Houston, TX 77036.

       7.       Upon information and belief, Defendant APT American has regular and

established places of business throughout Texas and in this District, including warehouses at

4203 S CR 1135, Midland, TX 79701 and 8409 W I-20 Frontage #12, Midland, TX 79706.

Defendant APT American lists Midland, Texas as one of the locations of its “US Centers and

Shops” on its website.

                                JURISDICTION AND VENUE

       8.       This is an action for patent infringement under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq., including 35 U.S.C. § 271.




                                                 2
            Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 3 of 15




       9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because this action arises under the Patent Laws of the United States, including 35

U.S.C. § 1 et seq.

       10.      This court has personal jurisdiction over Defendants, and venue is proper in this

District, because Defendants have regular and established places of business within this District

and because Defendants actively and regularly conduct business within the State of Texas and

within this District. Further, upon information and belief, infringement is occurring within the

State of Texas and this District through Defendants’ manufacture and distribution of the “RF

Disposable Pre-wired Gun System FESG-2A™” (hereinafter referred to as “FESG-2A”)

prewired perforating gun system at its Texas manufacturing and distribution facilities, and within

the State of Texas and this District through Defendants’ sales of or offers to sell the FESG-2A

gun system.

       11.      Venue as to Defendants is thus proper in this judicial district under 28 U.S.C.

§§ 1391(b) and (c) and 1400(b).

                                             FACTS

       12.      DynaEnergetics is a leader in the field of well completion, perforating, well

abandonment, and seismic technologies. DynaEnergetics has a long history of technological

innovation, including innovation in the manufacture of detonators, detonating cords, and

perforating hardware.

       13.      In connection with its research and development efforts, DynaEnergetics has

developed groundbreaking inventions for a wireless detonator assembly, a pre-wired perforating

gun assembly, and methods of assembling the pre-wired perforating gun assembly. These




                                                3
          Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 4 of 15




inventions are currently protected by multiple United States patents, including U.S. Patent No.

10,844,697 (the “’697 Patent”).

       14.     The ’697 Patent, entitled “PERFORATION GUN COMPONENTS AND

SYSTEM,” was duly and legally issued on November 24, 2020 to DynaEnergetics Europe

GmbH. A true and accurate copy of the ’697 Patent is attached hereto and incorporated herein

by reference as Exhibit A.

       15.     DynaEnergetics makes, distributes, offers to sell, and sells perforating gun

systems that practice the ’697 Patent.            DynaEnergetics Europe exclusively licenses

DynaEnergetics US to make, distribute, offer to sell, and sell perforating gun systems that

practice the ’697 Patent in the United States. DynaEnergetics has marked the covered products

in accordance with 35 U.S.C. § 287.

       16.     Defendants are competitors of DynaEnergetics, including in the field of

perforating systems. Defendants have, upon information and belief, either alone or in concert,

manufactured, distributed, sold, or offered to sell the FESG-2A in the United States, including

within the State of Texas and within this District.

       17.     At least as of July 26, 2019, Defendants Rock Completion and Rock Faithwell

advertised publicly, including online, photos of the FESG-2A gun system. A copy of public

advertising of the FESG-2A on LinkedIn (as accessed on July 26, 2019) is attached hereto and

incorporated herein by reference as Exhibit B. But it appears that Defendants have since deleted

their public advertising of the FESG-2A. Upon information and belief, Defendants Rock

Completion and Rock Faithwell continue to manufacture, distribute, sell, and/or offer to sell the

FESG-2A in the United States, including within the State of Texas and within this District.




                                                 4
         Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 5 of 15




       18.     At least as of August 20, 2020, Defendant APT American advertised publicly,

including via email solicitation, photos and specifications of the FESG-2A. A copy of Defendant

APT American’s presentation of the FESG-2A (as received on August 20, 2020) is attached

hereto and incorporated herein by reference as Exhibit C.          Upon information and belief,

Defendant APT American continues to manufacture, distribute, sell, and/or offer to sell the

FESG-2A in the United States, including within the State of Texas and within this District.

       19.     The FESG-2A infringes one or more claims of the ’697 Patent, including at least

each and every element of Claim 1 either literally or equivalently, as set forth below.

       20.     Claim 1 of the ’697 Patent recites:

               1. An electrical connection assembly for establishing an electrical connection in a

               tool string, the electrical connection assembly comprising:

                       a tandem seal adapter having a first end, a second end and a bore that

               extends from the first end to the second end and entirely through the tandem seal

               adapter;

                       a perforation gun system comprising a first outer gun carrier, a shaped

               charge, and a first detonator, wherein the shaped charge and the first detonator are

               positioned within the first outer gun carrier, wherein the first outer gun carrier is

               connected to the first end of the tandem seal adapter; and

                       a pressure bulkhead having an outer surface, a first end and a second end,

               the outer surface of the pressure bulkhead is sealing received in the bore of the

               tandem seal adapter, the pressure bulkhead also having a pin connector assembly

               extending through the pressure bulkhead from a first pin connector end to a

               second pin connector end, and configured to relay an electrical signal from the




                                                 5
         Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 6 of 15




               first end of the pressure bulkhead to the second end of the pressure bulkhead,

               wherein the first pin connector end extends beyond the first end of the pressure

               bulkhead and the second pin connector end extends beyond the second end of the

               pressure bulkhead, wherein

                      the first detonator is in electrical communication with the pin connector

               assembly, wherein the tandem seal adapter and the pressure bulkhead are

               configured to provide a seal between the detonator and an environment on the

               second end of the tandem seal adapter.

       21.     The FESG-2A either literally or equivalently contains an electrical connection

assembly for establishing an electrical connection in a tool string. An example of this is shown in

the below annotated photos of the FESG-2A.




                                                6
         Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 7 of 15




       22.     The electrical connection assembly in the FESG-2A either literally or equivalently

comprises a tandem seal adapter having a first end, a second end and a bore that extends from the

first end to the second end and entirely through the tandem seal adapter. An example of this is

shown in the below annotated photos of the FESG-2A, showing the tandem seal adapter having a

first end, a second end and a bore that extends from the first end to the second end and entirely

through the tandem seal adapter.



                                                              First End




                                                                           Tandem Seal Adapter




                             Second End
                      Bore




       23.     The electrical connection assembly in the FESG-2A either literally or equivalently

comprises a perforation gun system comprising a first outer gun carrier, a shaped charge, and a

first detonator, wherein the shaped charge and the first detonator are positioned within the first

outer gun carrier, wherein the first outer gun carrier is connected to the first end of the tandem



                                                7
         Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 8 of 15




seal adapter. An example of this is shown in the below annotated photos of the FESG-2A, which

shows on the right side the first outer gun carrier, a shaped charge, and a first detonator. The

FESG-2A assembly is positioned within the outer gun carrier, wherein the outer gun carrier is

connected to the first end of the tandem seal adapter.




       24.     The electrical connection assembly in the FESG-2A either literally or equivalently

comprises a pressure bulkhead having an outer surface, a first end and a second end, the outer



                                                 8
         Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 9 of 15




surface of the pressure bulkhead is sealing received in the bore of the tandem seal adapter, the

pressure bulkhead also having a pin connector assembly extending through the pressure bulkhead

from a first pin connector end to a second pin connector end, and configured to relay an electrical

signal from the first end of the pressure bulkhead to the second end of the pressure bulkhead,

wherein the first pin connector end extends beyond the first end of the pressure bulkhead and the

second pin connector end extends beyond the second end of the pressure bulkhead. An example

of this is shown in the below annotated photos of the FESG-2A, where the description of the

FESG-2A indicates that it comprises a pressure bulkhead received in the bore of the tandem seal

adapter and having a pin connector assembly extending through the pressure bulkhead from a

first pin connector end to a second pin connector end that is configured to relay an electrical

signal from the first end of the pressure bulkhead to the second end of the pressure bulkhead,

wherein the first pin connector end extends beyond the first end of the pressure bulkhead and the

second pin connector end extends beyond the second end of the pressure bulkhead.




                                                9
        Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 10 of 15




       25.    The electrical connection assembly in the FESG-2A either literally or equivalently

comprises the first detonator being in electrical communication with the pin connector assembly,

wherein the tandem seal adapter and the pressure bulkhead are configured to provide a seal

between the detonator and an environment on the second end of the tandem seal adapter. An

example of this is shown in the below annotated photos of the FESG-2A.




                                              10
        Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 11 of 15



                                                                   Seals




       26.    Defendants have known of the ’697 Patent and its own infringing activities since

at least as early as the filing of this complaint. Further, on September 11, 2020, DynaEnergetics

put Defendant Rock Completion on notice of U.S. Patent Application 16/585,790 (the “’790

Application”) that led to the ’697 Patent. The claims in the published ’790 Application are

identical to the claims that actually issued in the ’697 Patent. A copy of the letter sent to

Defendant Rock Completion on September 11, 2020 is attached hereto and incorporated herein

by reference as Exhibit D. DynaEnergetics sent an email on November 25, 2020, informing

Defendant Rock Completion of the issuance of the ’697 Patent and again notifying Defendant

Rock Completion of its infringement.            Defendant Rock Completion responded to



                                               11
         Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 12 of 15




DynaEnergetics on December 2, 2020 representing that it would cease its infringing activity and

would no longer import, make, use, market, promote, sell, and/or offer for sale the FESG-2A.

However, after further communication between DynaEnergetics and Defendant Rock

Completion, Defendant Rock Completion has failed to enter an agreement stating it would cease

its infringing activity.

        27.     Because Defendants are using infringing technology to compete directly with

DynaEnergetics, it is causing irreparable harm to DynaEnergetics, thereby forcing

DynaEnergetics to bring this lawsuit to protect its intellectual property.

                    COUNT I – INFRINGEMENT OF THE ’697 PATENT

        28.     DynaEnergetics repeats and incorporates by reference the allegations contained in

the foregoing paragraphs, as if stated fully herein.

        29.     DynaEnergetics is the owner of the ’697 Patent, with all substantive rights in and

to that patent, including the sole and exclusive right to prosecute this action and enforce the ’697

Patent against infringers, and to collect damages for all relevant times.

        30.     Defendants have, either alone or in concert, directly infringed and continue to

infringe the ’697 Patent, either literally or through the doctrine of equivalents, by making, using,

importing, supplying, distributing, selling and/or offering for sale the FESG-2A within the

United States, in violation of 35 U.S.C. § 271(a).

        31.     Upon information and belief, Defendants have made and are continuing to make

unlawful gains and profits from their infringement of the ’697 Patent.

        32.     At least as early as the filing of this complaint, Defendants have been on notice of

and have had knowledge of, the ’697 Patent and of DynaEnergetics’ allegations of infringement.




                                                 12
         Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 13 of 15




Defendants’ infringement of the ’697 Patent has been willful and deliberate at least since this

date.

        33.     DynaEnergetics has been damaged and irreparably harmed by Defendants’

infringement of the ’697 Patent for which DynaEnergetics is entitled to relief under 35 U.S.C. §

284. DynaEnergetics will continue to suffer damages and irreparable harm unless Defendants

are enjoined preliminarily and permanently by this Court from continuing its infringement.

                                       ATTORNEYS’ FEES

        34.     Pursuant to 35 U.S.C. § 285, DynaEnergetics is entitled to and hereby demands its

reasonable attorneys’ fees in this case.

                                           JURY DEMAND

        35.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, DynaEnergetics

respectfully requests a trial by jury of any issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, DynaEnergetics respectfully asks that the Court issue citation for

Defendants to appear and answer and seeks the following additional relief:

          A.    that Defendants are declared to have directly infringed one or more of the claims

of the ’697 Patent under 35 U.S.C. § 271(a);

          B.    that that Court issue a preliminary and permanent injunction pursuant to 35

U.S.C. § 283 against the continuing infringement of the claims of the ’697 Patent by Defendants,

its officers, agents, employees, attorneys, representatives, and all others acting in concert

therewith;

          C.    that the Court order an accounting for all monies received by or on behalf of

Defendants and all damages sustained by DynaEnergetics as a result of Defendants’




                                                  13
         Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 14 of 15




aforementioned infringements, that such monies and damages be awarded to DynaEnergetics,

and that interest and costs be assessed against Defendants pursuant to 35 U.S.C. § 284;

         D.    that the Court declare that Defendants’ infringement was and is willful from the

time it became aware of the infringing nature of their product and award treble damages for the

period of such willful infringement of the ’697 Patent, pursuant to 35 U.S.C. § 284;

         E.    that the Court declare this an exceptional case and order that Defendants pay to

DynaEnergetics its reasonable attorneys’ fees and costs, pursuant to 35 U.S.C. § 285; and

         F.    that the Court award such further and other relief to DynaEnergetics as the Court

deems just, together with its costs and disbursements in this action.



Dated: January 28, 2021                            Respectfully submitted,

                                                   By: /s/Eric H. Findlay
                                                   Eric H. Findlay
                                                   Texas Bar No. 00789886
                                                   Roger Brian Craft
                                                   Texas Bar No. 04972020
                                                   FINDLAY CRAFT P.C.
                                                   102 N. College Avenue, Suite 900
                                                   Tyler, TX 83402
                                                   Telephone: (903) 534-1100
                                                   Facsimile: (903) 534-1137
                                                   Email: efindlay@findlaycraft.com
                                                   Email: bcraft@findlaycraft.com

                                                   Barry J. Herman (pro hac vice to be filed)
                                                   Maryland Federal Bar No. 26061
                                                   Stephanie M. Nguyen (pro hac vice to be filed)
                                                   DC Bar No. 1046300
                                                   Julie C. Giardina (pro hac vice to be filed)
                                                   Maryland Federal Bar No. 21085
                                                   WOMBLE BOND DICKINSON (US) LLP
                                                   100 Light St, 26th Floor
                                                   Baltimore, MD 21202
                                                   Telephone: (410) 545-5830
                                                   Email: Barry.Herman@wbd-us.com



                                                14
Case 6:21-cv-00084-ADA Document 1 Filed 01/28/21 Page 15 of 15




                               Telephone: (410) 545-5873
                               Email: Stephanie.Nguyen@wbd-us.com
                               Telephone: (410) 545-5802
                               Email: Julie.Giardina@wbd-us.com

                               Preston H. Heard (pro hac vice to be filed)
                               Georgia Bar No. 476319
                               WOMBLE BOND DICKINSON (US) LLP
                               271 17th Street, NW, Suite 2400
                               Atlanta, GA 30363
                               Telephone: (404) 888-7366
                               Email: Preston.Heard@wbd-us.com

                               Lisa J. Moyles (pro hac vice to be filed)
                               Connecticut State Bar No. 425652
                               Jason M. Rockman (pro hac vice to be filed)
                               New York Bar No. 4450953
                               MOYLES IP, LLC
                               One Enterprise Drive, Suite 428
                               Shelton, CT 06484
                               Telephone: (203) 428-4420
                               Email: lmoyles@moylesip.com
                               Email: jrockman@moylesip.com

                               Attorneys for Plaintiffs DynaEnergetics Europe
                               GmbH and DynaEnergetics US, Inc.




                              15
